— Appeal from a judgment of the County Court of Tompkins County (Rowley, J.), rendered December 5, 2008, convicting defendant upon his plea of guilty of the crimes of criminal sexual act in the third degree, endangering the welfare of a child and sexual abuse in the third degree.
In satisfaction of a six-count indictment, defendant pleaded guilty to the crimes of criminal sexual act in the third degree, endangering the welfare of a child and sexual abuse in the third degree, and he waived his right to appeal. County Court advised defendant of the maximum possible sentence, but made no promise with respect to the actual sentence to be imposed. Defendant was thereafter sentenced on the charge of criminal sexual act in the third degree to four years in prison, to be followed by 10 years of postrelease supervision. He was sentenced to one year in jail on the charge of endangering the welfare of a child and 90 days in jail on the charge of sexual abuse in the third degree. All sentences were to run concurrently. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Peters, Lahtinen, McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted. .